J-S50022-20
J-S50023-20
J-S50024-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JAMES BARROW                          :
                                       :
                   Appellant           :   No. 1024 EDA 2020

     Appeal from the Judgment of Sentence Entered October 25, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0004038-2016



 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JAMES BARROW                          :
                                       :
                   Appellant           :   No. 1076 EDA 2020

     Appeal from the Judgment of Sentence Entered October 25, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0004036-2016



 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JAMES BARROW                          :
                                       :
                   Appellant           :   No. 1077 EDA 2020
J-S50022-20
J-S50023-20
J-S50024-20



        Appeal from the Judgment of Sentence Entered October 25, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004037-2016



BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 06, 2021

        Appellant, James Barrow, appeals from the judgments of sentence

entered in the above-captioned matters. Because the issue in each case is

identical, the crimes charged in each separate bill of information were tried

together in Appellant’s consolidated nonjury trial, and Appellant has filed a

single brief with our permission, we address the appeals in a single

Memorandum. We note that Appellant’s appointed counsel has filed a petition

to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

Appellant has not filed a response to counsel’s petition to withdraw. Following

our review, we grant counsel’s petition to withdraw and affirm the judgments

of sentence.

        The trial court summarized the procedural history of the cases, as

follows:

              On March 16, 2016, [Appellant] was arrested and charged
        with three separate cases of robbery, conspiracy, possessing the
        instrument of a crime and violations of the Uniform Firearms Act.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S50022-20
J-S50023-20
J-S50024-20


       Appellant was bound over for trial on all charges following an April
       25th preliminary hearing. [Appellant] waived his right to a jury
       [trial] and trial began on October 19, 2019. On October 25, 2019,
       [Appellant] was convicted of three counts of robbery and
       conspiracy[1] but acquitted of all other charges. Appellant was
       subsequently sentenced to six to twenty years’ incarceration on
       each charge, running concurrently with each other.            Post-
       Sentencing Motions were filed on November 4, 2019 and denied
       on March 6, 2020. Appellant filed a timely notice of appeal as well
       as statement of matters complained of on appeal.

                                          * * *

              On February 1, 2016, [Appellant] phoned the Wilmington,
       Delaware office of the F.B.I. seeking to spe[a]k to someone about
       some robberies that took place in Philadelphia. Agent Scott Duffey
       returned [Appellant’s] call and obtained some preliminary
       information about a robbery that took place in February of 2015.
       Two days later, Agent Duffey and Philadelphia Police Detective
       Dan Grassi met [Appellant] at the location [A]ppellant had
       provided them. Upon their arrival, [Appellant] walked over to the
       police vehicle and willingly went with the agents for an interview.
       After [Appellant] was given his Miranda[2] warnings, he discussed
       his involvement in three Philadelphia robberies. (N.T. 10-21-
       2019, pp. 10-28). At trial, witnesses from each one of the
       robberies testified and surveillance video of each robbery was
       introduced. (N.T. 10-23-2019, pp. 6-22, 24-36, 42-50). Both
       F.B.I. Agent Duffey, and Philadelphia Police Detective Robert Daly
       testified that they did not have any concerns that [Appellant] had
       any mental health issues, could not understand the questions, or
       was under the influence of drugs or alcohol during either of their
       interviews with him. (N.T. 10-21-2019, pp. 26-27; N.T. 10-23-
       2019, pp. 80-104).

Trial Court Opinion, 6/8/20, at 1–3 (footnote omitted).



____________________________________________


1   18 Pa.C.S. §§ 3701(a)(1)(ii) and 903, respectively.

2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -3-
J-S50022-20
J-S50023-20
J-S50024-20


        Before we address any question raised on appeal, we must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83

A.3d 1030 (Pa. Super. 2013) (en banc). There are procedural and briefing

requirements imposed upon an attorney who seeks to withdraw on appeal.

The procedural mandates are that counsel must:

        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; 2) furnish a copy
        of the brief to the defendant; and 3) advise the defendant that he
        or she has the right to retain private counsel or raise additional
        arguments that the defendant deems worthy of the court’s
        attention.

Id. at 1032 (citation omitted).

        In addition, in Santiago our Supreme Court stated that an Anders brief

must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record;

        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is frivolous; and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of record,
        controlling case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

        Counsel filed the required petition averring that after a conscientious

review of the record, he found the appeal to be wholly frivolous.          Motion


                                       -4-
J-S50022-20
J-S50023-20
J-S50024-20


Seeking Permission to Withdraw as Counsel, 7/6/20, at ¶ 3.          He filed an

Anders brief discussing the issue that Appellant wanted to pursue and

concluded further that no other issues could reasonably support the appeal.

Anders Brief at 13, 15. He provided Appellant with copies of his petition and

brief and advised Appellant that he could retain new counsel or proceed pro

se and raise additional arguments. Letter to Appellant, 7/6/20. Thus, counsel

complied with the technical Anders requirements.

      Also, counsel’s brief is sufficiently compliant with Santiago. The brief

sets forth the history of this case and refers to the notes of testimony,

pertinent case authority, and sets forth an issue of arguable merit. Anders

Brief at 4–18. Further, the brief advances counsel’s conclusion that the appeal

is frivolous and the reason for counsel’s conclusion.          Id. at 15–17.

Accordingly, we proceed to examine the issue counsel identified in the Anders

brief, and then we conduct “a full examination of all the proceedings, to decide

whether the case is wholly frivolous.” Commonwealth v. Yorgey, 188 A.3d

1190, 1195 (Pa. Super. 2018) (en banc).

      Counsel identified the following issue in his Anders brief:

      1. The Honorable Court committed an abuse of discretion by
      denying Appellant’s motion for a new trial on weight of the
      evidence grounds.

Anders Brief at 15 (unnecessary capitalization omitted).




                                     -5-
J-S50022-20
J-S50023-20
J-S50024-20


      First, we must determine if Appellant’s challenge to the weight of the

evidence was properly preserved. A challenge to the weight of the evidence

must first be raised at the trial level “(1) orally, on the record, at any time

before sentencing; (2) by written motion at any time before sentencing; or

(3) in a post-sentence motion.” Commonwealth v. Akrie, 159 A.3d 982,

989 (Pa. Super. 2017).      Appellant properly preserved his weight-of-the-

evidence claim by raising the issue in a timely post-sentence motion on

November 4, 2019.

      We have held that a motion for a new trial on the grounds that the

verdict is contrary to the weight of the evidence “concedes that there is

sufficient evidence to sustain the verdict.” Commonwealth v. Rayner, 153

A.3d 1049, 1054 (Pa. Super. 2016) (quoting Commonwealth v. Widmer,

744 A.2d 745, 751 (Pa. 2000)).        Our Supreme Court has described the

standard applied to a weight-of-the-evidence claim as follows:

             The decision to grant or deny a motion for a new trial based
      upon a claim that the verdict is against the weight of the evidence
      is within the sound discretion of the trial court. Thus, “the function
      of an appellate court on appeal is to review the trial court’s
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight of
      the evidence.” An appellate court may not overturn the trial
      court’s decision unless the trial court “palpably abused its
      discretion in ruling on the weight claim.” Further, in reviewing a
      challenge to the weight of the evidence, a verdict will be
      overturned only if it is “so contrary to the evidence as to shock
      one’s sense of justice.”




                                      -6-
J-S50022-20
J-S50023-20
J-S50024-20


Commonwealth v. Williams, 176 A.3d 298, 312 (Pa. Super. 2017) (quoting

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016) (internal citations

omitted)). A trial court’s determination that a verdict was not against the

weight of the evidence is “[o]ne of the least assailable reasons” for denying a

new trial. Commonwealth v. Colon–Plaza, 136 A.3d 521, 529 (Pa. Super.

2016) (quoting Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)). A

verdict is against the weight of the evidence where “certain facts are so clearly

of greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.” Commonwealth v. Lyons, 833 A.2d 245, 258 (Pa.

Super. 2003) (quoting Widmer, 744 A.2d at 751–752). “[W]e do not reach

the underlying question of whether the verdict was, in fact, against the weight

of the evidence . . . . Instead, this Court determines whether the trial court

abused its discretion in reaching whatever decision it made on the motion.”

Williams, 176 A.3d at 312.

      Appellant suggests the verdicts shock the conscience:

      because the testimony of the Commonwealth’s eyewitnesses
      contradicted the contents of [A]ppellant’s statements to
      authorities, [A]ppellant’s statements themselves contradicted
      each other, the evidence demonstrated that [A]ppellant did not
      act voluntarily when he gave his statements to authorities, and
      the statements were unreliable and should not have been
      admitted in evidence or considered by the trial court when
      deliberating on a verdict.

Anders Brief at 15.      As pointed out by the Commonwealth, Appellant’s

potential challenge to the weight of the evidence is asserted by “diminishing


                                      -7-
J-S50022-20
J-S50023-20
J-S50024-20


the record by attacking the admissibility of [Appellant’s] statements” to police.

Commonwealth’s Brief at 10. Thus, it appears Appellant is suggesting the

verdict was shocking because Appellant’s Miranda waiver was allegedly

invalid. In rejecting Appellant’s weight-of-the-evidence challenge, the trial

court addressed both the weight of the evidence and the voluntariness of

Appellant’s statements.    We rely upon the trial court’s explanation, which

provided as follows:

            F.B.I. Agent Scott Duffey was the first witness presented by
      the Commonwealth, who testified that on February 1, 2016,
      [A]ppellant phoned the Wilmington office of the F.B.I wanting to
      speak with someone about some robberies. (N.T. 10-21-2019,
      pp. 10-15). Agent Duffey returned [Appellant’s] call and obtained
      some preliminary information about the robbery of Elzina Bar in
      Philadelphia in February of 2015. (N.T. 10-21-2019, pp. 13-15).
      On February 3, 2016, Agent Duffey met with [A]ppellant and
      Detective Dan Grassi of the Philadelphia Police Department and
      [they] transported him to the Delaware State Police Criminal
      Investigation Squad where a mirandized video-recorded
      statement was taken from [Appellant]. (N.T. 10-21-2019, pp. 14-
      21). Appellant confessed to the robbery of Elzina Bar, Vincent’s
      Pizza Shop and Jim’s Steaks, all in Philadelphia in 2015. (N.T. 10-
      21-2019, pp. 12-28).

            Leon Singleton testified that on February 2, 2015, at
      approximately 11:00 p.m. he was a customer in the Elzina Bar at
      57th and Master Streets in Philadelphia when the bar was robbed.
      Mr. Singleton recalled that two masked men, one with a pistol,
      entered the bar, shouting at everyone to get down on the ground.
      One of the crooks jumped over the bar stealing the proceeds from
      the cash register while the other took the valuables from the
      patrons on the floor. (N.T. 10-23-2019, pp. 6-15). The incident
      was captured on the bar’s surveillance system and presented in
      court as Commonwealth Exhibit 5. (N.T. 10-23-2019, pp. 9-11,
      19-22).



                                      -8-
J-S50022-20
J-S50023-20
J-S50024-20


           Alec Philador testified that he was working at Vincent’s Pizza
     at 6452 Lansdowne Avenue in Philadelphia in the early morning
     hours of March 7, 2015, when two masked individuals, one with a
     handgun, entered the store and robbed the establishment. At
     least eight people were present at the time. (N.T. 10-23-2019,
     pp. 24-29). Once again, surveillance video, inside and outside the
     business, captured the entire incident and was presented in court
     as Commonwealth Exhibit 9. (N.T. 10-23-2019, pp. 3-36).

            Rodney Holmes came to court to testify that about 1:00
     a.m. on March 7, 2015, he was working at Jim’s Steaks at 431
     North 62nd Street in Philadelphia when two men entered the store,
     both brandishing handguns, shouting for the employees to get on
     the floor. Mr. Holmes was ordered to open the register from which
     one of the robbers took all the money and ran out of the store.
     (N.T. 10-23-2019, pp. 42-48). Again, the incident was recorded
     on video and presented in court as Commonwealth Exhibit 13
     (N.T. 10-23-2019, pp. 46-50).

           Philadelphia Police Detective Robert Daly interviewed
     [Appellant] on February 4, 2016, with Detective Conway recording
     [A]ppellant’s mirandized confession.        Unbeknownst to the
     detectives the interview was being videotaped as well and was
     presented in court as Commonwealth Exhibit 15. (N.T. 10-23-
     2019, pp. 76-89). The detective testified that there did not appear
     to be any mental health issues, that [Appellant] seemed to
     understand the detectives’ questions, was not under the influence
     of drugs or alcohol, did not ask for a lawyer and no promises or
     guarantees were made to him. (N .T. 10-23-2019, pp. 80-104).

           Carol Armstrong, a neuropsychologist testifying on behalf of
     [Appellant], stated that [Appellant] suffered from an intellectual
     disability and neuropsychiatric illness that would have precluded
     him from voluntarily surrendering his Miranda rights, despite
     measuring [A]ppellant’s IQ at 75. (N.T. 10-24-2019, pp. 6-26).
     Dr. Armstrong did not look at the videotape of [Appellant’s]
     confession when making the evaluation of whether [Appellant]
     had voluntarily waived his Miranda rights. Additionally, when
     questioned about the fact that it was [Appellant] who initiated the
     contact with law enforcement and therefore was not coerced into
     his confession, Dr. Armstrong claimed that she did not know why



                                    -9-
J-S50022-20
J-S50023-20
J-S50024-20


     he had initiated the contact, or his motivations for doing so. (N.T.
     10-24-2019, pp. 41-43).

           In rebuttal[,] the prosecution presented the expert
     testimony of Kirk Heilbrun, a psychologist with a forensic
     specialization.     Dr. Heilbrun, in addition to interviewing
     [Appellant] and studying the video of [Appellant’s] waiver of his
     rights and subsequent confession, administered two versions of
     the Brief Symptom Inventory tests, the Minnesota Multiphasic
     Personality Inventory as well as the Miranda Rights
     Comprehension Instrument. (N.T. 10-25-2019, pp. 6-41). This
     court found Dr[.] Heilbrun to be substantially more credible than
     Dr. Armstrong and his conclusions, to a reasonable degree of
     scientific certainty much more persuasive.

           This court applied the appropriate standards when reviewing
     [Appellant’s] claim that the verdict was against the weight of the
     evidence. Having reviewed the entire record, including a thorough
     reading of the trial transcripts and admitted exhibits, this court
     concludes that the verdict was not so contrary to the evidence as
     to shock one’s sense of justice, nor was it so tenuous, vague and
     uncertain that it shocks the conscience of the court. To the
     contrary, the evidence in this case was compelling and substantial,
     and strongly supported the verdict. Accordingly, this claim of
     [Appellant] is without merit.

                                   * * *

           [Appellant] claims his statements should not have been
     admitted into evidence as the testimony presented was
     inadequate to show that the statement was voluntary.
     (Statement of Matters Complained of on Appeal, p. 1; Post-
     Sentencing motions, p. 4). To the contrary, the prosecution
     presented an abundance of evidence that the statements were
     voluntary, not only the testimony of the detectives who took the
     statements, but the videotapes of the statements by Agent Duffey
     as well as Detective Daly were presented so the factfinder could
     observe [A]ppellant as he confessed to the crimes. It was crystal
     clear that [Appellant] knowingly, intelligently and voluntarily
     made his statements to the authorities.




                                    - 10 -
J-S50022-20
J-S50023-20
J-S50024-20


             If [Appellant] is relying upon the findings of Dr. Carol
       Armstrong’s conclusion that [Appellant] was incapable of
       voluntarily waiving his Miranda rights, this court made a
       determination that Dr. Armstrong was less persuasive than Dr.
       Heilbrun, who concluded that [Appellant’s] statements were
       voluntary. Dr. Armstrong administered an I.Q. test, recording
       [Appellant’s] I.Q. as 75, and averred that such a low I.Q. made
       him incapable of understanding what rights he was giving up. Dr.
       Armstrong did not review the videotapes of [Appellant’s]
       interviews with either Agent Duffey or Detective Daly, and did not
       conduct a “Grisso” test,[3] which assesses the understanding and
       appreciation of the Miranda rights[,] although [Dr.] Heilbrun did.
       Having heard the testimony of each expert, this court found Dr.
       Heilbrun’s testimony and opinion much more compelling, and
       comprehensive.

              The law is clear that it is for the trier of fact to determine
       the weight of the evidence and the credibility of witnesses. The
       factfinder may believe all, part or none of the evidence. An
       appellate court may not re-weigh the evidence nor substitute its
       judgment [f]or that of the factfinder. Commonwealth v. Devries,
       112 A.3d 663, 667 (Pa. Super. 2015) (citing Commonwealth v.
       Thur, 906 A.2d 552, 569 (Pa. Super.2006)).

             Further, the fact that a defendant has a low I.Q. does not in
       and of itself render his confession involuntary. Commonwealth v.
       Glover, 488 Pa. 459, 466, 412 A.2d 855, 858-859 (1980);
       Commonwealth v. Crosby, 464 Pa. 337, 344-345, 346 A.2d 768,
       772 (1975). As for Dr. Armstrong’s assertion that she did not
       know what compelled [Appellant] to initiate contact with law
       enforcement or his motivations to confess, “neither the
       Pennsylvania nor the United States Constitution[s] protect a
       defendant from statements which originate entirely from internal
       compulsion resulting from a mental disease.” Commonwealth v.
       Bracey, 501 Pa. 356, 369, 461 A.2d 775, 782 (1983). This court
       had the opportunity to view the witnesses and to scrutinize their
       testimony. The record clearly discloses ample basis for this court’s
____________________________________________


3  The Grisso test refers to Thomas Grisso’s Instruments for Applied
Assessment of Understanding of Miranda Rights. Commonwealth v. Winter,
159 A.3d 1017, 835 MDA 2016 (Pa. Super. filed December 29, 2016)
(unpublished memorandum at *2).

                                          - 11 -
J-S50022-20
J-S50023-20
J-S50024-20


      determinations and as such[, this court] found [Appellant’s]
      waiver of his Miranda rights to be knowing, intelligent and
      voluntary and as such, [A]ppellant’s claim is without basis.

Trial Court Opinion, 6/8/20, at 5–10 (footnote omitted).

      We reiterate that our review is not a reassessment of the weight of the

evidence; it is for an abuse of discretion.       Cash, 137 A.3d at 1270;

Commonwealth v. Ferguson, 107 A.3d 206, 213 (Pa. Super. 2015). For

the reasons set forth above, we discern no abuse of discretion in the trial

court’s denial of a new trial based on the weight of the evidence.

      Finally, we have independently reviewed the record in order to

determine if counsel’s assessment about the frivolous nature of the present

appeal is correct. Yorgey, 188 A.3d at 1195. After review of the issues raised

by counsel and our independent review of the record, we conclude that an

appeal in this matter is frivolous. Accordingly, we grant counsel’s petitions to

withdraw and affirm the judgments of sentence.

      Petitions to withdraw of John Belli, Esquire, granted.     Judgments of

sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/6/2021




                                     - 12 -